Case 3:19-cv-00423-DPJ-FKB Document1 Filed 06/17/19 Page 1 of 10

UNITED STATES DISTRICT COURT
for the
5th Circuit of Southern Mississippi

 

 

COMPLAINT
I. The Parties to This Complaint : / Y an. fe
A. The Plaintiff - S99 23 DPI-Fkb
Zorri N. Rush
6912 Mount Vernon Rd
Eupora / Webster

MS 39744
662 753 1249
Zorrirush@hotmail.com

B. Fhe Defendants -
Carmax (Defendant 1)
128000 Tuckahoe Creek Parkway
Richmond, VA 232238

American Credit Acceptance (Defendant 2)
340 E Main St

Suite 2500

Spartanburg, SC 29302

(866)441-0251

Allied Solutions, LLC (Defendant 3)
340 E Main St.

Suite 2500

(866)441-0251

Il, JURISDICTION

Plaintiff, Zorri Rush, is before the court petitioning for an order to compel arbitration in
accordance with the United States Constitution that embodies the declaration of independence.
This document encouraging that,” when in the course of human events, it becomes necessary
for one people to dissolve the political bands which have connected them with another, and to
assume among the powers of the earth, the separate and equal station to which the Laws of
Nature and of Nature’s God entitle them, a decent respect to the opinions of mankind requires
that they should declare the causes which impel them to the separation.”

In the petition before this court, the plaintiff asserts a violation of the United States Constitution
which reads in part “We hold these truths to be self-evident, that all men are created equal, that
they are endowed by their Creator with certain unalienable Rights, that among these are Life,
Case 3:19-cv-00423-DPJ-FKB Document1 Filed 06/17/19 Page 2 of 10

Liberty and the pursuit of Happiness. That to secure these rights, Govemments are instituted
among Men, deriving their just powers from the consent of the governed.” The defendants in this
case are residents of a different state and in accordance with federal regulations such cases
can be filed in the U.S District courts in order to resolve such disputes.

28 USC JUDICIARY AND JUDICIAL PROCEDURE

PART IV-JURISDICTION AND VENUE

CHAPTER 85-DISTRICT COURTS; JURISDICTION

§1332. Diversity of citizenship; amount in controversy; costs

Therefore, the plaintiff's petition to the court observes the right of the district court to address
matters concerning violations of the constitutions arising from congressional prescription for
such grievances. The compiaint outlined against the defense will prove the actions in violations
of the laws written by Congress have stripped the plaintiff of his constitutional rights as listed
below. These rights consist of a loss of property resulting from negligence and intentionat
discrimination while disregarding the laws protecting Americans. As Article 1 reads, no law
prohibits the plaintiff from seeking redress in this matter. However, the subsequent laws require
these issues be addressed to assure the rights of all citizens are preserved through an efficient
government of laws.

CONSTITUTION OF THE UNITED STATES OF AMERICA—1787 1
ARTICLE [IV]
ARTICLE [V]
ARTICLE [XIV]
SECTION 14.

Subsequent to these constitutional provisions, the Northern District of Mississippi is the most
proper venue to proceed with a course of action to resolve such a dispute.

28 USC JUDICIARY AND JUDICIAL PROCEDURE
PART IV-JURISDICTION AND VENUE

CHAPTER 87-DISTRICT COURTS; VENUE

§1390. Scope

Portions of this case involve interstate commerce and federal rules also stipulate the
proceedings for such matters be brought only in the court which referred the question or issue
which places jurisdiction in the Northern District for venue purposes.

28 USC JUDICIARY AND JUDICIAL PROCEDURE
PART IV-JURISDICTION AND VENUE

CHAPTER 87-DISTRICT COURTS; VENUE

§1398. Interstate Commerce Commission's orders

However, the court may direct actions or proceedings be transferred if the current venue is
experiencing administrative allocations of duties that may affect the outcome of a trial. It is
Case 3:19-cv-00423-DPJ-FKB Document1 Filed 06/17/19 Page 3 of 10

common knowledge that the Northern District is tasked with relocating and restructuring several
divisions within the Northern District which would qualify this case for transfer if filed in the
Northern District.

28 USC JUDICIARY AND JUDICIAL PROCEDURE
PART IV-JURISDICTION AND VENUE

CHAPTER 87-DISTRICT COURTS; VENUE

§1405. Creation or alteration of district or division

In addition to the construction and case allocation in the Northern District, the plaintiff has also
filed a judicial misconduct complaint of bias against the clerk and chief justice which employs
the Southern District as the nearest division to accept the case once an issue of bias has been
identified that may affect the outcome of the upcoming proceedings.

28 USC JUDICIARY AND JUDICIAL PROCEDURE
PART I-ORGANIZATION OF COURTS

CHAPTER 5-DISTRICT COURTS

§144. Bias or prejudice of judge

The Southern District is petitioned to receive this filing with these considerations as the plaintiff
seeks redress in these courts as a last resort to resolve these issues that have deprived
constitutional rights as outlined.

28 USC JUDICIARY AND JUDICIAL PROCEDURE
PART IV-JURISDICTION AND VENUE

CHAPTER 87-DISTRICT COURTS; VENUE

§1406. Cure or waiver of defects

lll. STATEMENT OF CLAIM

While seeking medical care the plaintiff purchased transportation to be used for those
purposes online. Price and reliability being the only needs the plaintiff was pleased to
find a vehicle with the defense and arranged to pickup the car the next day. All

purchases including insurance were finalized that day and the plaintiff was completely
satisfied with the results. The check engine light and tire pressure light came on in less
than 30 days. The plaintiff made a service appointment under the warranty and arrived
on a day with only one other customer on the premises. After walting for nearly two
hours the plaintiff decided to go home, make a complaint and schedule another
appointment. The defendant's have flooded marketing avenues in this territory and have
created a great name for themselves in this new market of online car sales. Hopefully,
what happened In this complaint is Isolated and the defendant's can handle it now. But it
appears to be a common practice that takes place at the expense of unsuspecting
customers that allows employees to pocket commissions and finance companies to use
American consumers as piggy banks.
Case 3:19-cv-00423-DPJ-FKB Document 1 Filed 06/17/19 Page 4 of 10

A. CLAIM REFERABLE TO ARBITRATION

Internet based marketing is the new tool for everything. Even cars. Purchasing a car
online requires a large amount of faith for the consumer. However, the safeguards put in
place are strong enough to prevent the type of actions detailed throughout this complaint
that include obtaining financial information for fraudulent means with intent to abuse
consumers most vulnerable to the financial system of the wealthy. This action of
selecting customers for this purpose is blatant from the start when the consumer is
asked for the source of income ontine when using this service. A government funded
source of income to cover transportation is a targeted sale for easy cash.

15 USC COMMERCE AND TRADE

CHAPTER 1-MONOPOLIJES AND COMBINATIONS JN RESTRAINT OF TRADE
§13. Discrimination in price, services, or facilities

(a) Price; selection of customers

(b) Burden of rebutting prima-facie case of discrimination

This case is particularly egregious because the plaintiff was referred to Defendant 1 by a
personal friend who is similarly situated in life financially and medically. The selection
procedure would have been used the same way on the friend as any unsuspecting
consumer and the plaintiff feels compelled to confront the matter openly. The source of
income would have indicated to the Defendant 1 a guaranteed payment from a
government run program that may never have been seen by the plaintiff if the mistakes
had not begun immediately. Once the Defendant 1 positioned the sale of the vehicle the
marketing for Defendant 2, marketing began. A sales price is quoted by the agent from
Defendant 1 who gathers the signature for the finance company (Defendant 2)
attempting to release liability for the sale from Defendant 1. Even if the sale was
fraudulent.

15 USC COMMERCE AND TRADE
Ch. 110: ONLINE SHOPPER PROTECTION
§8403. Negative option marketing on the internet

B. CLAIM REFERABLE TO ARBITRATION

The scheme is fascinating if you are in the business industry. As previously stated, the
plaintiff is reeled in online and never given the true details of what is happening until the
sale is final. In this case, the plaintiff bought a reasonably priced vehicle from Defendant
1 who sold a reasonably price finance plan for Defendant 2. However, in deception,
Defendant 1 has sold a fraudulent deal for Defendant 2 and Defendant 2 never accepts
responsibility for the fraud and continues to accept payments without addressing the
fraudulent sale by the agent from Defendant 1. Plaintiff repeatedly attempts to resolve
with all parties and one day awakes to find the vehicle being towed at two in the morning
with no warning and nearly the entire principal balance paid in the first year.
Case 3:19-cv-00423-DPJ-FKB Document1 Filed 06/17/19 Page 5 of 10

15 USC COMMERCE AND TRADE

Ch. 110; ONLINE SHOPPER PROTECTION

§8402. Prohibitions against certain unfair and deceptive Internet sales
practices

The good faith attempts to resolve issues prior to filing witl be shown throughout the
communication with the parties involved. In addition to the previous violations resulting
in the deprivation of constitutional rights of the plaintiff; the defense has engaged in
threatening activity on a pathway Congress has found to have offered the American
consumer an important channel of commerce in need of consumer confidence for
growth.

15 USC COMMERCE AND TRADE
Ch. 110: ONLINE SHOPPER PROTECTION
§8401. Findings; declaration of policy

C. CLAIM REFERABLE TO ARBITRATION

During the time the plaintiff was escalating a grievance regarding the fraudulent sales
transaction and botched repair appointment, the defendant's sold the plaintiff's
transaction information to a separate warranty service, who repeatedly called, email, and
sent postage offering additional warranty. Some even threatening the plaintiff agreement
stated to repossession of the vehicle if an additional warranty was not purchased. A
review of the initial paperwork revealed the communication regarding additional warranty
was from a third party, but through further investigation realized the signature page and
the price quote page had different numbers. The one page with both numbers together
had been folded as to not show the additional charges creating the fraudulent sale.

15 USC COMMERCE AND TRADE

Ch. 87: TELEMARKETING AND CONSUMER FRAUD AND ABUSE
PREVENTION

§6102. Telemarketing rules

Congress clearly left such matters to the state regulation of commerce and trade.
However, Congress did not intend for matters that escape the conscious of state
enforcement officers, to permit actions that violate federal law and infringe on the
constitutional rights of Americans.

15 USC COMMERCE AND TRADE

Ch. 87: TELEMARKETING AND CONSUMER FRAUD AND ABUSE
PREVENTION

§6101. Findings
Case 3:19-cv-00423-DPJ-FKB Document1 Filed 06/17/19 Page 6 of 10

D, CLAIM REFERABLE TO ARBITRATION

Defendant 1 simply marked the price at $9999. Nearly the exact point of no return for
the plaintiff's minimal expenses at the time. The sales price after a $2500 down
payment was just under $12,000 over a three year payment plan. When unfolding the
documents and reviewing the papers the sales representative actually charged the
plaintiff nearly $22,000 for the $9999 vehicle. After a year, more than $8000 of the
principle balance was paid while the plaintiff waited for a response to his complaint.
Without warning the car was taken in the middle of the night. The police believing it was
a repossessed for late payments accused the plaintiff of theft and refused to write a
police report. A week later the Defendant 2 sent a letter stating the car was taken by
Defendant 3 because it was not insured. Neither defendant ever provided proof as to
why they would believe the vehicle was not insured at the time it was taken.

15 USC COMMERCE AND TRADE
Ch. 39: FAIR PACKAGING AND LABELING PROGRAM
§1452. Unfair and deceptive packaging and labeling; scope of prohibition

The plaintiff intends to allow the court to examine the documents in tact as they were
presented. It is truly remarkable how subtle the act to deceive for the purpose of profit
on behalf of the sales rep. The paper was folded in a way that reveals the willful intent in
achieving the desired outcome. The quoted price on an 8x11 signature page. The real
price on a second page 8x15 with the bottom half folded so as not to show the total
price. The plaintiff has worked in sales for twenty years and would not have been able to
intervene until the sale was complete and American commerce must not take risks on
allowing this type of behaviour in our markets online, in brick and mortar, nor anywhere
in our culture.

15 COMMERCE AND TRADE
CHAPTER 39-FAIR PACKAGING AND LABELING PROGRAM
§1451. Congressional declaration of policy

E. CLAIM REFERABLE TO ARBITRATION

The plaintiff was initially denied accommodations for individuals with disabilities
when applying online. It is reasonable for any person to expect a good faith
transaction Is occuring with the merchant, however the plaintiff revealed in the
opening negotiations the purpose of the vehicle was for trips to and from medical
appointments. Throughout the grievance procedure the plaintiff reasonably
requested the concerns regarding the price be escalated due to the urgency
associated with plaintiff health. The plaintiff prays the court understands how
important enforcement of these laws have been and should remain.
Case 3:19-cv-00423-DPJ-FKB Document1 Filed 06/17/19 Page 7 of 10

42 USC THE PUBLIC HEALTH AND WELFARE

CHAPTER 126—EQUAL OPPORTUNITY FOR INDIVIDUALS WITH
DISABILITIES

§12182. Prohibition of discrimination by public accommodations

The plaintiff regrettably spent many years denying the need for accommodation
related to the management of disabling conditions. This experience and
understanding the time and effort it has taken to write laws that protect individuals
from these actions leaves the plaintiff grateful but fearful that this may be
happening to anyone because it was so easily done to someone who could
recognize it.

42 USC THE PUBLIC HEALTH AND WELFARE

CHAPTER 126-EQUAL OPPORTUNITY FOR INDIVIDUALS WITH
DISABILITIES

§12101. Findings and purpose

iV. RELIEF

To date, neither defendant has not responded to the plaintiff's grievance. Instead, the
car, thousands of dollars and transportation to medical treatment were all ripped from the
plaintiff with no recourse other than to file suit in this court. Defendant 2 sent an
additional letter a few days later requesting the rest of the balance on the fraudulent
finance agreement and claimed they destroyed the car including all personal effects.
After refusing to pay, the finance company used the fraudulent sales agreement to make
false credit reports to credit agencies, claiming plaintiff defaults on payments.

A. CORRESPONDING WITH SECTION III STATEMENT OF CLAIM.

Deceptive online practices after the expansion of medicare and medicaid were to be
expected when media and advertising has been blasted with new opportunities for an
oppressed population to find help. The defendant’s have done well in this respect.
Financing transportation for medical purposes is difficult but the assurances of funding
through these federally run programs have made some consumers targets. If the
defendants are allowed to obtain compensation from this after the plaintiff has suffered
losses our demacracy sets a dangerous trend. Each defendant should be held equally
responsible for the parts played in this act that could be happening to someone else.

15 USC COMMERCE AND TRADE
CHAPTER 1-MONOPOLIES AND COMBINATIONS IN RESTRAINT OF TRADE
§15h. Applicability of parens patriae actions

B. CORRESPONDING WITH SECTION Ill STATEMENT OF CLAIM.
In anticipation of such complicated actions that threaten the American economy and
protected classes of American, Congress has also prescribed laws to ensure the
Case 3:19-cv-00423-DPJ-FKB Document1 Filed 06/17/19 Page 8 of 10

constitutional rights of all parties involved in controversy of amounts that exceed $75,000
have some form of recourse in the district courts. These laws provide for relief in several
forms which include compelling the parties to arbitration. Therefore, the plaintiff petition
is in support of a motion to compel such arbitration in the matters outlined in this
complaint between the parties.

9 USC ARBITRATION
CHAPTER 1-GENERAL PROVISIONS
§6. Application heard as motion

C. JURISDICTION REMEDY

The Southern District has been given the authority to use discretion in the creation of
remedies in cases of actual controversy within its jurisdiction. The subject matter and
complaint of bias in the Northern District give cause for the plaintiff to file for proceedings
in the South and pray the court finds this remedy for want of jurisdiction to expedite
adjudication.

28 USC Ch. 151: DECLARATORY JUDGMENTS
JUDICIARY AND JUDICIAL PROCEDURE
PART VI—PARTICULAR PROCEEDINGS

Ch. 151: DECLARATORY JUDGMENTS

§2201. Creation of remedy

D. FEDERAL QUESTION AND CONSTITUTIONAL DEPRIVATION REMEDY

In order to secure jurisdiction for the proceedings the federal rules of civil procedure are
available with tools that instruct courts on the management of cases involving multiple
claims. The defense has violated Titles 15, and 42 in actions that deprived the plaintiff of
his constitutional rights identified through several sections of the complaint. A judgement
on jurisdiction concerning multiple claims would settle this matter if the court were to
determine the Southern District will incorporate these claims.

FEDERAL RULE OF CIVIL PROCEDURE

TITLE Vil. JUDGMENT

Rule 54. Judgment; Costs

(b) JUDGMENT ON MULTIPLE CLAIMS OR INVOLVING MULTIPLE PARTIES.

The court will be asked to use the powers granted by Congress and the United States
Constitution to enforce the laws that both protect the American economy and restore the
humane respectful treatment of all Americans including the plaintiff. As previously
stated, the protections in place have been ignored by the defense and the rules
prescribed by this court may continue to support the efforts of free markets with fair
business and sales practices.
Case 3:19-cv-00423-DPJ-FKB Document1 Filed 06/17/19 Page 9 of 10

28 USC JUDICIARY AND JUDICIAL PROCEDURE
PART V-PROCEDURE

CHAPTER 131-RULES OF COURTS

§2071. Rule-making power generally

Additional rules the court must employ for the prosecution of matters relating to title 15
vary according to chapter and violation. However, violations under these sections may
be filed in the U.S. district courts for relief if damages occur that either act to boycott,
coercion, or intimidation as in this cornplaint with the deceptive sales tactics used to
coerce consumers to buy. This complaint utilizes the civil litigation option presented by
the United States Constitution.

15 USC COMMERCE AND TRADE
Ch. 39: FAIR PACKAGING AND LABELING PROGRAM
§1456. Enforcement

Violations of section 6102 of chapter 87 of title 15 prescribe remedies for actions by
private persons brought in U.S. District courts that may be used as a rulemaking guide
for these proceedings to ensure future compliance and examine the extent of damages
caused to the plaintiff in the transaction in dispute.

15 USC COMMERCE AND TRADE

Ch. 87: TELEMARKETING AND CONSUMER FRAUD AND ABUSE
PREVENTION

§6104. Actions by private persons

Violations of section 8403 of chapter 110 of title 15 prescribe remedies for actions by
private persons brought in U.S. District courts that may be used as a rulemaking guide
for these proceedings to ensure future compliance and examine the extent of damages
caused to the plaintiff in the transaction in dispute as in telemarketing claims. These
also permit further action in violation of title 42

15 USC COMMERCE AND TRADE
Ch. 110: ONLINE SHOPPER PROTECTION
§8404. Enforcement by Federal Trade Commission

Violations of section 12182 of chapter 126 of title 42 prescribe remedies for enforcement
that consider civil penalties associated with the defense actions that provide clear and
convincing evidence of intent to use the plaintiff disability as a basis for obtaining profit
through deceptive means. Defense decided to repossess without prior notice as
reasonably expected. That accommodation for a person with disabilities would also
have been humane.
Case 3:19-cv-00423-DPJ-FKB Document1 Filed 06/17/19 Page 10 of 10

42 USC THE PUBLIC HEALTH AND WELFARE

CHAPTER 126—EQUAL OPPORTUNITY FOR INDIVIDUALS WITH
DISABILITIES

-§12188. Enforcement

Therefore, the court is asked to compel arbitration in these proceedings in
accordance with rulemaking powers granted by Congress and the Constitution
and issue subpoenas for attendance and records previously mentioned. The
plaintiff does not anticipate a lengthy trial at the expense of the government based
on facts that can be easily proven through documentary evidence. The defense
has refused any further communication with the plaintiff and therefore ensured an
intent to continue to deprive constitutional rights available to all Americans. This
action will begin the process of restoration and is supported by federal rules of
civil procedure.

FEDERAL RULE OF CIVIL PROCEDURE

Rule 37. Failure to Make Disclosures or to Cooperate in Discovery;

Sanctions
(a) MOTION FOR AN ORDER COMPELLING DISCLOSURE OR DISCOVERY.

Finally, the plaintiff prays the court accept the concepts laid out by the United States
Congress and the assurances found in the United States Constitution. The threats to a
protected class of vulnerable Americans and our great economy that supports human
rights activities worldwide expose us as hypocrites rather than promoting fair and equal
treatment under the law. The plaintiff prays the court respect this is a last resort to
recover his constitutional rights after the violations of law outlined in this complaint
became the cause for what the plaintiff has characterized as theft related to the taking of
his personal financial formation for profit.

The plaintiff believes he is entitled to the relief mentioned throughout the complaint and
amended complaints and in closing reminds the court that honoring this petition is in the
best interest of the public and reasonable as restated below.

1.
2.

3.

issue Summons ordering the defendants to appear before the court.

Order the defendants to submit a certified copy of the transcript and record, for
the plaintiff's account for each defendant, including any third party
communications regarding insurance.

Grant any further relief as may be just and proper under the circumstances of the
case.

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my knowledge, information, and
belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have evidentiary support or, if specifically
so identified, will likely have evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Rule 11, | agree to provide the Clerk’s Office with
any changes fo my address where case-related papers may be served.

Date of signing:the 14th day of June, 2019

Signature of Plaintiff /siZorri N. Rush

Printed Name of Plaintiff zorri N. Rush
